01-15-00833-CR
                                    CHRIS DANIEL
 9           s                 HARRIS COUNTY DISTRICT CLERK



                                                                             FILED IN
September 30, 2015                                                    1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                      10/1/2015 10:02:03 AM
MICAH BURNETT, PRO SE
                                                                      CHRISTOPHER A. PRINE
SPN #02278861                                                                  Clerk
701 N. SAN JACINTO
HOUSTON, TEXAS 77002

Defendant’s Name: MICAH D. BURNETT

Cause No: 1434600

Court:   180™
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 09/03/2015
Sentence Imposed Date: 07/30/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: PRO SE



Sincerely,


i&KTalinas~
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.



                                                                           RECORDER'S MEMORANDUM
                                                                                        of poor quality
                                                                           This instrument is
                                                                                 at the time of imaging


                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                    _ __ _    1
                                                                                            p




                                              __
                    i.
n                                                   m         IHZWoo
    VÿAxCcyV\              ,fio Si.     \             ~y        Or s-VcxcA- (LOUS\
                                        1           Wa.cc\ÿ   COVAAÿ Texiy,ÿ
     Vs                                 1             \%Q \V\                      OrÿWcA-
    TW £\Aÿ         W>              <
                                                                                                      7
    ~\~C>    ~\Vsg_~ \\&r\pr&\Ai,_rNuAoÿ     0-9           Cc>s>rVl_ j &\  iBM
                                                                                                      t/>



             _orÿVLÿ___Q_0SO \ÿ\\C.QtVv QfcAT f\eAAr | £V£erscScxrcV' XÿV        _
     PsNÿCTv/e SVÿYeA Cvr\a\- Q\A QAAAP
o
                                                                            _
    Mofb") o£ -\Vvg> "Tÿf>.eA\ (KJTÿ Pcoc                Cÿ&N dycwyc A-vÿe,_
                 ArYxÿ, Aovvÿ p£ SgA-Vg-ACÿt _u.                _
          ~TV\g- Q&fgÿrWAr V\f\QCcdAt?           C&ftltnrE £vanS Qr\ -VVyg.              Aoiÿ rfi <5uÿA3lOl
    ArV\tf     da
                  2> d£_.WsWnce.       VnryPoseoi




                                                           /THmÿVx
                                                      CÿVcaVy GsAicrvg.Vr        vfi~c?           £&.
                                                      Aÿrnu »
                                                                     — —S O V___
                                                      7o\     (V           Ao-cÿVtt
                                                     VWsW ,"TV _*7 T10O
     mn
                                                Cause No.           \          jj U OP
THE STATE OF TEXAS                                                                         IN THE 180™ DISTRICT COURT

v.

                       e>   VAT YTA      it _, Defendant                                   HARRIS COUNTY, TEXAS

                   TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*

I, judge of the trial court, certify this criminal case:

  CD       is not a plea-bargain case, and the defendant has the right of appeal, [or]

  CD       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and not
           withdrawn or waived, and the defendant has the right of appeal, [or]

  CD       is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
           appeal, [or]

           is a plea-bargain case, and the defendant has NO right of appeal, [or]

  CD       thextefendant has waived the right of appeal.


                                                                                                         JUL 0 9 2315
Judge                                                                              Date Signed


I have received a copyÿof tfris certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals’
judgment and opinion to my last known address and that I have only 30 days in which to file a pro se petition of
discretionary review in the court of appeals. TEX. R. APP. P. 68.2. I acknowledge that, if I wish to appeal this
case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any
change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may
lose the opportunity to file a pro se petition for discretionary reviewÿ       *




Defendant                                                                                        :’s Counsel

Mailing Address:                     Chris Daniel                                  State Baÿof Texas ID number: QO                          C? f y
                                     District ClarR
Telephone number:                    JUL 0 9 2015                                 Mailing Address: Tf                   f/t)if(j                fijl.                0X~
Fax number (if any):
                        Time:

                         By.
                                      "Harris County,

                                             Deputy
                                                        i»*as
                                                                                  Telephone number:             (n j)                      . a end              t
                                                                                   Fax number:
*“A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant’s right to appeal in every
case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in which a defendant’s plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed to by the defendant - a defendant may appeal only
(A) those matters that were raised by a written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to appeal ” TEXAS
RUELS OF APPELLATE PROCEDURE 25.2(a)(2)
                APPEAL CARD

                        V            Cause No.
                                         liPMtoOO
                The State ofTexas

   TV)     I/'AJKJ
Date Notice
Of Appeal:      4 ~3          dS
Presentation:               Vol.   _      Pg.

Judgment:                   Vol.          Pg-

Judge Presiding J
Court Reporter
Court Reporter
Court Reporter
                 _
                 KJ
                 _
                       A



ODjrafliftgfl

Attorney
on Appeal

       Appointed             Hired

Offense/
Jury Trail:          Yes             No   7
Punishment
Assessed _


             _
Companion Cases
(If Known)

Amount of
Appeal Bond     m-
Appellant
Confined:            Yes            No

Date Submitted
To Appeal Section

Deputy Cl


                                     WY